            Case 1:19-cv-02800-RC Document 35 Filed 05/07/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
_________________________________
                                              )
STEVE PAPPAS, et al.,                         )
                                              )
Individually and on behalf of all others      )
similarly situated,                           )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )      Civil Action No. 1:19-cv-2800-RC
                                              )
THE DISTRICT OF COLUMBIA, and                 )
ROBERT J. CONTEE III, in his official         )
capacity,                                     )
                                              )
               Defendants.                    )
                                              )


               JOINT MOTION TO CLARIFY THE SCHEDULING ORDER

       Plaintiffs and Defendants jointly move for clarification of the Court’s Scheduling Order

(ECF No. 33) so that the Scheduling Order fully reflects the intentions of the Parties.

       The Scheduling Order states that “all interrogatories, requests for production and

admissions must be served by June 1, 2021.” ECF No. 33 at 1. In their Joint Proposed Case

Management Plan (ECF 32), by contrast, the Parties had agreed that (1) initial interrogatories

must be served by June 1, 2021, and subsequent interrogatories must be served no later than 30

days before September 30, 2021; (2) initial requests for production of documents must be served

on or before June 1, 2021, and subsequent requests for production of documents must be served

no later than 30 days before September 30, 2021; and (3) all requests for admissions must be

served no later than 30 days before September 30, 2021. ECF No. 32 at 4–5.

       The Parties request that the Court clarify its Scheduling Order in accordance with the

Proposed Order attached hereto so the discovery deadlines fully reflect the Parties’ intent.
         Case 1:19-cv-02800-RC Document 35 Filed 05/07/21 Page 2 of 3




Dated: May 7, 2021                    Respectfully submitted,

                                      /s/ Ellen Eardley
                                      Ellen Eardley (DC Bar No. 488741)
                                      Cyrus Mehri (DC Bar No. 420970)
                                      MEHRI & SKALET, PLLC
                                      1250 Connecticut Ave., NW, Suite 300
                                      Washington, DC 20036
                                      Tel.: (202) 822-5100
                                      Fax: (202) 822-4997
                                      eeardley@findjustice.com
                                      cmehri@findjustice.com

                                      /s/ Eve Hill
                                      Eve Hill (Fed. Bar No. 424896)
                                      Andrew D. Levy (Fed. Bar No. 458998)
                                      BROWN, GOLDSTEIN & LEVY, LLP
                                      120 East Baltimore Street, Suite 2500
                                      Baltimore, Maryland 21202
                                      Tel.: (410) 962-1030
                                      Fax: (410) 385-0869
                                      ehill@browngold.com
                                      adl@browngold.com
                                      Counsel for Plaintiffs and Putative Class


                                      KARL A. RACINE
                                      Attorney General for the District of Columbia

                                      /s/ Fernando Amarillas
                                      FERNANDO AMARILLAS [974858]
                                      Acting Deputy Attorney General
                                      Public Interest Division

                                      /s/ Micah Bluming
                                      MICAH BLUMING [1618961]
                                      RICHARD P. SOBIECKI [500163]
                                      Assistant Attorneys General
                                      Equity Section
                                      400 Sixth Street, N.W., Suite 10100
                                      Washington, D.C. 20001
                                      (202) 724-7272
                                      (202) 730-1833 (fax)
                                      micah.bluming@dc.gov
                                      richard.sobiecki@dc.gov
                                      Counsel for Defendants


                                      2
          Case 1:19-cv-02800-RC Document 35 Filed 05/07/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 7, 2021, the undersigned filed the

foregoing with the Court’s CM/ECF system, which will cause a true and correct copy of the

same to be served electronically on all registered counsel of record.

                                                     /s/ Ellen Eardley
                                                     Ellen Eardley




                                                 3
